Citation Nr: 0417091	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  99-24 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for prostatitis, to 
include as secondary to medication taken for service 
connected allergic rhinitis.

2.  Entitlement to service connection for arthritis, to 
include as secondary to medication taken for service 
connected allergic rhinitis.

3.  Entitlement to service connection for an ulcer, to 
include as secondary to medication taken for service 
connected allergic rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied entitlement to service connection for allergic 
rhinitis as secondary to a postoperative deviated septum, 
headaches, prostatitis, arthritis, and an ulcer.

In February 2001, the Board remanded this matter for further 
development. In February 2003, the RO granted entitlement to 
service connection for allergic rhinitis and headaches as 
secondary to a postoperative deviated septum.  Therefore, as 
these issues were granted, they are no longer before the 
Board.   

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing held in July 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran and his representative contend that the December 
2002 VA examinations are inadequate for the purpose of 
ascertaining whether service connection on either a direct 
basis to service or on a secondary basis is warranted for the 
veteran's prostatitis, arthritis or ulcer disorder based on 
medication used to treat his service connected allergic 
rhinitis.  Moreover, in his July 2003 hearing, the veteran 
testified that he was awarded Social Security benefits in 
March 2003 and that the decision was based in part on the 
disabilities at issue.  Although there appear to be some 
records associated with a Social Security claim received by 
the RO in February 2002, they do not appear to be the 
complete records, to include the March 2003 decision.  VA's 
duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The AMC should 
also specifically request that he provide 
any evidence in his possession that 
pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).
 38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  The VBA AMC should contact the Social 
Security Administration to obtain copies 
of any disability determination it has 
made for the appellant and copies of the 
medical records upon which any such 
decision was based.  If records 
pertaining to such claim and medical 
evidence utilized in processing such 
claim are not available, that fact should 
be entered in the claims file.

3.  After completion of #1-2 above, the 
AMC should schedule the veteran for VA 
orthopedic, genitourinary and 
gastrointestinal examinations to 
determine the nature and etiology of the 
veteran's prostatitis, ulcer and 
arthritis disabilities.  The claims 
folder must be made available to the 
examiner(s) prior to the examinations, 
and the examiner should acknowledge such 
review in the examination report.  All 
indicated studies should be performed, 
and all manifestations of current 
disability should be described in detail.  
Specifically, the examiners should 
provide opinions as to:
a. whether it is as least as likely 
as not that the veteran has prostatitis, 
ulcer and arthritis disabilities that are 
directly related to service.
b.  whether it is as least as likely 
as not that the veteran has prostatitis, 
ulcer and arthritis disabilities that are 
currently being caused or aggravated 
beyond natural progression by the usage 
of medications to treat the service-
connected allergic rhinitis.  The 
opinions should contain comprehensive 
rationale based on sound medical 
principles and facts.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the AMC.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




